DETAILED ACTION
This Non-Final Office Action is in response to the arguments, amendments, and Request for Continued Examination filed [November 11, 2021].
Claims 1, 5, 7-11, 13-15, 18, and 20 have been amended. 
Claims 2-4, 6, 12, and 19 have been cancelled.
Claims 21-22 are newly added
Claims 1, 5, 7-11, 13-15, 18, and 20-22 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 11, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7-11, 13-15, 18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application 
The independent claims (1 and 15) are directed towards an electronic commercial goods condition report having components to document a condition of a commercial good, an electronic device to display said changeable electronic used vehicle condition report, having the system interface include a quick add button where a user can simply add line items related to the condition, the system allowing a user to add multiple line items to similar parts of the commercial good that are grouped together, and at least one data source connected to at least one electronic device. The claims are describing vehicle condition reports through an interface that includes a quick add button (as shown in Fig 6 is merely a drop-down option and claimed as a single or double touch interface) and multiple items grouped together. The condition reports are described as a document to assist sellers and buyers by providing a formal document regarding the condition of the vehicle being sold. Originally filed specification even discusses that “the general idea of the condition report is universal, 
Step 2(a)(II) analysis considers the additional elements in terms of transforming the abstract idea into a practical application. The additional elements described in the independent claims are, “an electronic device”, “a processor operable to execute instructions and a data storage medium for storing instructions, which, when executed by said processor, cause said processor to display”, and “at least one data source operatively connected to said at least one electronic device”. The additional elements are described in the independent claims within figures 1A and paragraphs [64-68]. The originally filed specification merely describes the additional elements are generic technological elements that are used to apply the abstract idea. Further, the condition report is merely a paper/pen document that is provided within the technological elements, which is merely providing a commonplace business method on a general-purpose computer. There are 
Step 2(b) analysis considers the additional elements in terms of being significantly more than the identified abstract idea. The additional elements described in the independent claims are, “an electronic device”, “a processor operable to execute instructions and a data storage medium for storing instructions, which, when executed by said processor, cause said processor to display”, and “at least one data source operatively connected to said at least one electronic device”. The additional elements are described in the independent claims within figures 1A and paragraphs [64-68]. The originally 
Dependent claims 5, 7, 13-14, 16, 18 and 20 do not describe any additional elements and merely describe further aspects of the identified abstract idea. The dependent claims are directed towards what the specific commercial good is being documented (vehicle), what the 
Dependent claims 8-11 and 21-22 are directed towards additional elements that have to be considered under practical application and significantly more analysis. The dependent claims are directed towards a camera, a paint meter, a secondary electronic device, the electronic device being a smartphone or tablet computer, and having the interface have editing rows based on different rules. Considering the originally filed specification, the additional elements are described in paragraphs [64-68 and 108]. The cited paragraphs merely describe the additional elements in terms of generic technological elements used as tools to apply the abstract idea. There is no claim language or description that indicates a technological solution to a technical problem or use of a specific machine. The meters, electronic devices, and interface rules are merely 
The claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application, therefore, claims 1, 5, 7-11, 13-15, 18, and 20-22 are rejected under 35 USC 101 for being directed towards ineligible subject matter

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 7, 8, 10-11, 13-15, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al [2017/0287019], hereafter Reid, in view of Humble et al [2014/0089208], hereafter Humble further in view of St Denis et al [2012/0297337], hereafter St Denis and Bundy [2010/0257104].
Regarding claim 1, Reid discloses a system for inspecting, documenting, reporting, or rating of a used motor vehicle, comprising: 
an electronic used motor vehicle condition report having one or more information components which document a condition of a used motor vehicle (Fig 1 and paragraphs [23-25]; Reid discloses a vehicle condition grading system which allows a user to input information using a mobile device.); 
providing information about said used motor vehicle which forms the basis of said electronic used motor vehicle condition report and is selectable by said user creating said electronic used motor vehicle condition report (Fig 8 and paragraphs [24-32]; Reid discloses that the user device provides interface aspects to create a vehicle condition report regarding interior, exterior, and options where the user provides the information within the condition report based on the tabs (interpreted through interior, exterior, and options).), 
a screen for displaying images, a processor operable to execute instructions and a data storage medium for storing instructions, which, when executed by said processor, cause said processor to display said configurable electronic used motor vehicle condition report having one or more information components which documents a condition of said used motor vehicle, said processor configured to at least (Fig 1, 9, 12, and paragraphs [23-25 and 51-54]; Reid discloses a vehicle condition grading system which allows a user to input information using a mobile device. The system uses an API interface with processors to implement the system.): 
1) generate a damage line item list which is displayed on said at least one electronic device, said damage line item list comprising data relating to a condition or damage of one or more parts of said used motor vehicle, said data comprising at least a motor vehicle part(s) listing, a description of damage related to said part(s) listing, a description of severity of said damage related to said part(s) listing, and a description of a remedy, said damage line item list generated by using a quick add interface comprising a quick add button configured to allow a user to populate said damage line item list with said data related to said condition or damage of one or more parts of said used motor vehicle in a single or double screen press or touch (Fig 2 and paragraphs [35-37]; Reid discloses that the grading system has elements where a user provides a grade for different vehicle components (tire, paint, interior, body) regarding the quality/condition. The “quick add button” is disclosed by Fig 2 with the sliding scale for the condition of the vehicle components which allows a user to populate the condition in a single step. 
Examiner notes that the quick add button is interpreted as a single interface element allowing a user to select the item condition without the ; 
quick add interface comprising at least one quick add button configured to allow said user to populate said damage line item list with said data related to each tab of said plurality of table configurable tabs (Fig 1, 2 and paragraphs [35-37]; Reid discloses that the grading system has elements where a user provides a grade for different vehicle components (tire, paint, interior, body) regarding the quality/condition. The “quick add button” is disclosed by Fig 2 with the sliding scale for the condition of the vehicle components which allows a user to populate the condition in a single step. The tab is based on the different vehicle components in terms of “exterior”, “interior”, and options.); 
at least one data source operatively connected to said at least one electronic device, said at least one data source comprising data which, when instructed to do so via said user 4interaction with one or more said interfaces, auto-populates or provides information as part of said electronic used motor vehicle condition report or said damage line item list (Fig 8 and rd party services which provides the appraisal and valuation for the vehicle condition based on the interaction with the user interface to provide the information for the vehicle condition report within the item list.).  
Reid discloses the above-enclosed limitations regarding a vehicle conditioning system that allows a user to rate a vehicle through a mobile device application, however, Reid does not specifically disclose that the rating system allows a user to add multiple damage line items to similar parts;
Humble teaches 2) through a multiple damage line item generator interface, allow a user to add multiple damage line items to similar 3parts of said used motor vehicle parts that are grouped together, wherein when said user selects a description of said condition or damage of one or more parts of said used motor vehicle grouped together, a damage line item is generated for each of said parts of said used motor vehicle parts grouped together (Figs 2A-2C and paragraphs [35-38]; Humble teaches a similar vehicle condition rating system that allows a user to rate vehicle component conditions using an interface. The interpretation of the grouped together is through Humble (Fig 2A) that shows grouped components for the vehicle (having subsections of the door for repair including the paneling, door, and molding). Further, Humble teaches that a similar vehicle rating system has 
auto populating said damage line item list with information from said used motor vehicle parts grouped together in a single command on said multiple damage line item generator interface (Paragraphs 28 and 34-38]; Humble teaches different groupings of repairs (CPO, budget, vehicle grading) and having the system determine automatically an approval (interpreted as auto populate) information regarding the repairs required to achieve the goal. The auto-populate is also based on the cost and other repair information within the interface that is provided based on received historical data used within the system described in [43-46] and figures 2A-2C.); 
3) when said used motor vehicle includes one or more damaged parts which requires fixing, generating an estimate request, a work order, a transportation request, or combinations thereof, for each of said parts requiring fixing based on configurable business rules (Figs 2A-3 and paragraphs [41-46]; Humble teaches that the vehicle report can include an estimate for the revised value of the vehicle for the repairs completed and the list of repairs for the vehicle. This is based on the information from the inspection interface and provided based on each part within the damage report.), and 
electronically sending said estimate request, said work order, said transportation request, or combinations thereof, to one or more third parties for an action to be undertaken relating to said estimate request, said work order, said transportation request, or combinations thereof (Paragraphs [22, 27, and 42-45]; Humble teaches that the system processes data in terms of communicating (interpreted as request) third party sites and information to provide the estimate request and work order in terms of cost for the repairs and reconditioning for the vehicle.); and 
Reid discloses a vehicle condition rating system that allows a user to add vehicle component grades through an interface and Humble teaches a similar vehicle rating system that allows a user to provide damage conditions of components, as well as including groupings of similar components, for a vehicle with a cost of repairs and projected value/rating increased upon completed repairs.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle condition rating system that allows a user to add vehicle component grades through an interface of Reid to include the ability to have a similar vehicle rating system that allows a user to provide damage conditions of components, as well as including groupings of similar components, for a vehicle with a cost of repairs and projected value/rating increased upon completed repairs as taught by Humble since the claimed invention is merely 
The combination teaches a vehicle condition and damage report interface system that provides tabs and other populate and configurable settings, however, the combination does not specifically teach the table configurable tabs configured to be changeable based on user preference; 
Bundy teaches each of said plurality of table configurable tabs comprises at least one and said tabs providing information about said used motor vehicle (Figs 3-7 and paragraphs [31-42]; Bundy teaches that a similar vehicle valuation system allows a table configurable interface having one or more tabs. The tabs and multiple areas covering characteristics of the vehicle are shown in Figs 3-7 with the different tabs (shown with the top right of the interface and top left showcasing what the information within that specific tab). It would be obvious to combine the tabs of the interface of Bundy with the vehicle valuation system of the combination as the tabbed user interface allows for users to see the progress being made towards completion of the valuation process.).

The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the interface has tabs configured to be changeable based on user preference; 
St Denis teaches at least one electronic device having at least one interface with a plurality of table configurable tabs configured to be changeable based on user preference (Paragraphs [75-79 and 95-106]; St Denis teaches a similar vehicle condition report that includes customizable formats for the interface that includes rules based on who is performing the inspection, for what purpose, as well as end-result interface elements to include what is provided to the seller in terms of information (these elements interpreted as user preference). The “tabs” are taught by the combination in terms of Bundy, but also the information and inspection reports providing different areas for information as taught by Humble and , 
Reid discloses a vehicle condition report that includes tabs and information quick add buttons for a user to provide a condition for multiple items, Humble teaches a similar vehicle inspection form system with difference interface elements, Bundy teaches that a similar vehicle inspection form system provides tabs and other interface aspects for populating information, and St Denis teaches a similar vehicle inspection form system that provides customized interface elements based on user preference.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle inspection and condition form interface system that provides information with tabs and other interface elements of the combination the ability to have the interface elements customizable based on user preference for inputting and receiving information as taught by St Denis since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the customizable interface elements ensures proper information gathering and dissemination based on what the end user desires/requires to complete the job completely.
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Humble further teaches wherein said condition report work order comprises at least one used motor vehicle action related to fixing one or more parts (Fig 2A-2C and paragraphs [35 and 43-46]; Humble teaches that the vehicle component condition report includes repair work. The interpretation of the “requires an action” is the approve element where the user selects the repairs to increase the value/condition).  
Regarding claim 7, the combination teaches the above-enclosed limitations; 
Reid further discloses wherein said at least one data source comprises data relating to VIN decoding data, repair data for parts 5and labor estimating, wholesale, aftermarket and used parts repair data pricing, and vehicle rating data (Paragraphs [36 and 52-53]; Reid discloses a vehicle rating [36] and VIN decoding data aspect [52-53]. 
Further, within the combination, Humble teaches [43] vehicle damage and repair cost data.).  
Regarding claim 8, the combination teaches the above-enclosed limitations; 
Reid further discloses further including a camera (Figs 12 and paragraphs [25-28 and 84]; Reid discloses that the system includes an image capturing device (interpreted as camera).).  
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Reid further discloses further including a secondary electronic device (Paragraphs [47-50]; Reid discloses that the system includes a network of other users for the valuation and conditioning of the vehicle through a crowdsourced aspect (interpreted as secondary electronic device) where users provide networked user can provide input (bids) through the system.).
Regarding claim 11, the combination teaches the above-enclosed limitations; 
Reid further discloses wherein said secondary electronic device is a smart phone or tablet computer (Fig 3, 4, and paragraphs [24 and 47-50]; Reid discloses that the system includes a network of other users for the valuation and conditioning of the vehicle through a crowdsourced aspect (interpreted as secondary electronic device) where users provide networked user can provide input (bids) through the system. Reid discloses that the system can be implemented on a mobile device (smartphone and tablet are listed).).  
Regarding claim 13, the combination teaches the above-enclosed limitations; 
Bundy further teaches wherein said one or more damage line items are linked to generate a request to transport or schedule logistics for said vehicle to a predetermined vendor (Paragraphs [63-65]; Bundy teaches that 
Regarding claim 14, the combination teaches the above-enclosed limitations; 
Humble further teaches wherein a photo or video of said vehicle is linked to said damage line item (Figs 2a-2c and paragraphs [35-38]; Humble teaches that a system can link a photo of a damage to a damage line item (as shown in Fig 2A-2C).).  
Regarding claim 15, Reid discloses a method for inspecting, documenting, reporting, or rating of a used motor vehicle comprising: 
using at least one electronic device for generating an electronic used motor vehicle condition report having one or more information components which documents a condition of a used motor vehicle (Fig 1 and paragraphs [23-25]; Reid discloses a vehicle condition grading system which allows a user to input information using a mobile device.), 
which forms the basis of said electronic used motor vehicle condition report and is selectable by said user 7Applcreating said electronic used motor vehicle condition report (Fig 8 and paragraphs [24-32]; Reid discloses that the user device provides interface aspects to create a vehicle condition , 
a screen for displaying images, a processor operable to execute instructions and a data storage medium for storing instructions, which, when executed by said processor, cause said processor to display an electronic used motor vehicle condition report having information which documents a condition of said used motor vehicle (Fig 1, 9, 12, and paragraphs [23-25 and 51-54]; Reid discloses a vehicle condition grading system which allows a user to input information using a mobile device. The system uses an API interface with processors to implement the system.); 
generating a damage line item or damage line items comprising data relating to a condition or damage of one or more parts of said used motor vehicle, said data comprising at least a motor vehicle part(s) listing, a description of damage related to said part(s) listing, a description of severity of said damage related to said part(s) listing, and a description of a remedy, using: 1) a quick add interface comprising a quick add button configured to allow a user to populate said damage line item list with said data related to said condition or damage of one or more parts of said used motor vehicle in a single or double screen press or touch, at least one quick add interface comprising at least one quick add button configured to allow said user to populate said damage line item list (Fig 2 and paragraphs [35-37]; Reid 
Examiner notes that the quick add button is interpreted as a single interface element allowing a user to select the item condition without the need for nested sub-grouped interface elements. This interpretation is based on the originally filed specification [Fig 6A and paragraphs 78-79]. While the figure shows that the add button is a drop-down menu, this specific aspect is not required in the claims and Examiner reads in light of the specification and there is no specific description that requires the quick add button to be a drop down and limitations cannot and should not be read from the specification.); or
using at least one data source operatively connected to said at least one electronic device to provide data which forms at least a part of said electronic used motor vehicle condition report information, wherein, when instructed to do so via user interaction with one or more said interfaces, said data from said at least one data source auto-populates or provides information to form part of said electronic used motor vehicle condition report or said damage line item list (Fig 8 and paragraphs [24-25]; Reid discloses that the mobile device is connected to the internet in rd party services which provides the appraisal and valuation for the vehicle condition based on the interaction with the user interface to provide the information for the vehicle condition report within the item list.).   
Reid discloses the above-enclosed limitations regarding a vehicle conditioning system that allows a user to rate a vehicle through a mobile device application, however, Reid does not specifically disclose that the rating system allows a user to add multiple damage line items to similar parts;
Humble teaches 2) using a multiple damage line item generator interface, adding multiple damage line items to similar parts of said used motor vehicle parts that are grouped together, wherein when said user selects a description of said condition or damage of one or more parts of said used motor vehicle parts grouped together, wherein a damage line item is generated for each of said parts of said used motor vehicle parts grouped together (Figs 2A-2C and paragraphs [35-38]; Humble teaches a similar vehicle condition rating system that allows a user to rate vehicle component conditions using an interface. The interpretation of the grouped together is through Humble (Fig 2A) that shows grouped components for the vehicle (having subsections of the door for repair including the paneling, door, and molding). Further, Humble teaches that a similar vehicle rating system has damage and condition items including damage line items that show the cost ; 
3) using a single command on said multiple damage line item generator interface to auto-populate said damage line item list with information from said used motor vehicle parts grouped together (Paragraphs 28 and 34-38]; Humble teaches different groupings of repairs (CPO, budget, vehicle grading) and having the system determine automatically an approval (interpreted as auto populate) information regarding the repairs required to achieve the goal. The auto-populate is also based on the cost and other repair information within the interface that is provided based on received historical data used within the system described in [43-46] and figures 2A-2C.); 
4) when said used motor vehicle includes one or more damaged parts which requires fixing, generating an estimate request, a work order, a transportation request, or combinations thereof, for each of said parts requiring fixing based on configurable business rules (Figs 2A-3 and paragraphs [41-46]; Humble teaches that the vehicle report can include an estimate for the revised value of the vehicle for the repairs completed and the list of repairs for the vehicle. This is based on the information from the inspection interface and provided based on each part within the damage report.), and 
electronically sending said estimate request, said work order, said transportation request, or combinations thereof, to one or more third parties for an action to be undertaken relating to said estimate request, said work order, said transportation (Paragraphs [22, 27, and 42-45]; Humble teaches that the system processes data in terms of communicating (interpreted as request) third party sites and information to provide the estimate request and work order in terms of cost for the repairs and reconditioning for the vehicle.)9; 
Reid discloses a vehicle condition rating system that allows a user to add vehicle component grades through an interface and Humble teaches a similar vehicle rating system that allows a user to provide damage conditions of components, as well as including groupings of similar components, for a vehicle with a cost of repairs and projected value/rating increased upon completed repairs.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle condition rating system that allows a user to add vehicle component grades through an interface of Reid to include the ability to have a similar vehicle rating system that allows a user to provide damage conditions of components, as well as including groupings of similar components, for a vehicle with a cost of repairs and projected value/rating increased upon completed repairs as taught by Humble since the claimed invention is merely 
The combination teaches a vehicle condition and damage report interface system that provides tabs and other populate and configurable settings, however, the combination does not specifically teach the table configurable tabs configured to be changeable based on user preference; 
Bundy teaches
said tabs providing information about said used motor vehicle wherein each of said plurality of table configurable tabs comprises and said data related to each tab of 8said plurality of table configurable tabs (Figs 3-7 and paragraphs [31-42]; Bundy teaches that a similar vehicle valuation system allows a table configurable interface having one or more tabs. The tabs and multiple areas covering characteristics of the vehicle are shown in Figs 3-7 with the different tabs (shown with the top right of the interface and top left showcasing what the information within that specific tab). It would be obvious to combine the tabs of the interface of Bundy with the vehicle valuation system of the combination as the tabbed user interface allows for .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle condition and damage report system of the combination the ability to have the information presented in tabs as taught by Bundy since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results as predictable as the tabs of the interface allows for users to see the progress being made towards completion of the valuation process.
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the interface has tabs configured to be changeable based on user preference; 
St Denis teaches said at least one electronic device having at least one interface with a plurality of table configurable tabs configured to be changeable based on user preference, (Paragraphs [75-79 and 95-106]; St Denis teaches a similar vehicle condition report that includes customizable formats for the interface that includes rules based on who is performing the inspection, for what purpose, as well as end-result interface elements to include what is provided to the seller in terms of information (these elements interpreted as user preference). The “tabs” are taught by the , 
Reid discloses a vehicle condition report that includes tabs and information quick add buttons for a user to provide a condition for multiple items, Humble teaches a similar vehicle inspection form system with difference interface elements, Bundy teaches that a similar vehicle inspection form system provides tabs and other interface aspects for populating information, and St Denis teaches a similar vehicle inspection form system that provides customized interface elements based on user preference.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle inspection and condition form interface system that provides information with tabs and other interface elements of the combination the ability to have the interface elements customizable based on user preference for inputting and receiving information as taught by St Denis since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the customizable interface elements 
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Bundy further teaches wherein said user uses said plurality of table configurable tabs to note the inclusion or condition of one or more of the used motor vehicle attributes relating to an interior portion of said used motor vehicle, a mechanical component, an exterior portion of said used motor vehicle, and an options tab to guide said user through options that are contained in said used motor vehicle to generate said electronic vehicle condition report (Figs 3-7 and paragraphs [31-42]; Bundy teaches that a similar vehicle valuation system allows a table configurable interface having one or more tabs. The tabs and multiple areas covering characteristics of the vehicle are shown in Figs 3-7 with the different tabs (shown with the top right of the interface and top left showcasing what the information within that specific tab). Within the combination, St Denis teaches the configurable elements of the interface and Reid discloses the different type of information elements including interior, exterior, and options packages within the vehicle as shown through Reid Figs 2-4 and paragraphs [31-36].).
Regarding claim 20, the combination teaches the above-enclosed limitations;
further including linking a photo or video of one or more portions or sections of said used motor vehicle to a damage line item (Figs 2a-2c and paragraphs [35-38]; Humble teaches that a system can link a photo of a damage to one or more damage line item (as shown in Fig 2A-2C).).  
Regarding claim 21, the combination teaches the above-enclosed limitations; 
St Denis further teaches wherein said quick add damage line item button groupings, the damage quick add buttons, their corresponding damage line item selections, the damage line item(s) and the subsequent physical action(s) to repair these damage line items are configurable by editing rows in a table on a server based on, a user's or seller's business rules, the seller type, vehicle type, condition data, vehicle attribute, vehicle specific data, or combinations thereof (Paragraphs [75-79 and 95-106]; St Denis teaches that the interface system can be configurable based on the user/seller rules (who is performing the inspection), the inspection purposes in terms of short/long term lease (interpreted as condition data, vehicle attribute, and vehicle type), and seller type for the type of information sent based on the condition ((basic, enhanced, or detailed).).  
Regarding claim 22, the combination teaches the above-enclosed limitations; 
wherein said quick add damage line item button groupings, the damage quick add buttons, their corresponding damage line item selections, the damage line item(s) and the subsequent physical action(s) to repair these damage line items are configurable by editing rows in a table on a server based on, a user's or seller's business rules, the seller type, vehicle type, condition data, vehicle attribute, vehicle specific data, or combinations thereof (Paragraphs [75-79 and 95-106]; St Denis teaches that the interface system can be configurable based on the user/seller rules (who is performing the inspection), the inspection purposes in terms of short/long term lease (interpreted as condition data, vehicle attribute, and vehicle type), and seller type for the type of information sent based on the condition ((basic, enhanced, or detailed).).
Claim 1, 5, 7, 8, 10-11, 13-15, 18, and 20-22 are rejected as being obvious over the prior art of Reid in view of Humble further in view of Bundy and St Denis. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reid et al [2017/0287019], hereafter Reid, in view of Humble et al [2014/0089208], hereafter Humble, St Denis et al [2012/0297337], hereafter St Denis and Bundy [2010/0257104], further in view of Marr et al [2012/0246036], hereafter Marr.
Regarding claim 9, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the system includes a paint meter; 
Marr teaches further including a paint meter (Figs 5-8 and paragraphs [62-63]; Marr teaches a similar vehicle valuation system where the valuation includes sensors (which includes a paint sensor) that measures quality or thickness of the paint.). 
Reid discloses a vehicle condition valuation system, Humble teaches that a similar vehicle valuation system provides damage and repair information for a grouping of components, St Denis teaches the customizable and rules-based interface configuration, and Marr teaches that a similar vehicle valuation and condition system has a paint sensor.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle valuation and repair information system as taught by the combination to include the ability of having a paint sensor for vehicle valuation as taught by Marr since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the paint quality and thickness as determined by the paint sensor allows for a more objective 
Claim 9 is rejected under 35 USC 103 for being obvious over the prior art of Reid in view of Humble, Bundy, and St Denis, further in view of Marr.
Response to Arguments
In response to the arguments filed November 11, 2021 on pages 13-14 regarding the 35 USC 101 rejection, specifically that the claimed invention does not recite an abstract idea based on the claim amendments. 
Examiner respectfully disagrees. 
The amended claim elements describe that the claimed invention is a used vehicle condition report with additional amendments describing the interface to operate and provide data for the vehicle condition report. The claims provide interface elements including auto-population of data, user preferences changing the interface, and multiple item grouping. These amended items merely provide generic interface technological elements to implement the vehicle condition report. There is no technical improvement to the interface itself as the interface and the elements (auto-population, multiple line items, user preference changeability, and other aspects). The amended claim elements are directed towards an abstract idea that is not transformed into a practical application nor are the elements significantly more than the identified abstract idea. 
Lacking any further arguments, claims 1, 5, 7-11, 13-15, 18, and 20-22 are maintaining the 35 USC 101 rejection, as per the rejection above in light of the newly added and amended claim elements. 
In response to the arguments filed November 11, 2021 on pages 14-20 regarding the 35 USC 103 rejection, specifically that the cited prior art 
Examiner respectfully disagrees. 
The arguments discuss the claimed invention is terms of the purported novelty in terms of the interface system that provides information input for the vehicle condition report based on interaction (one/two-touch, multiple line items, and single lines with all the information). Applicant further discusses Reid in terms of not teaching the data directed towards different parts and actions to take. Reid specifically teaches the single and multiple line item quick action interface elements that also includes damage and vehicle condition aspects. Reid provides the interface system elements of single or touch screen interface with a quick action for providing the vehicle condition. While Reid does not specifically teach the aspects of actions to take, the combination of Humble does teach the other aspects of information in terms of damage line items, multiple line item actions (approving of multiple items, providing work orders, cost estimates, and third-party actions). Humble teaches the multiple item aspects through the certified vehicle repairs, user budget action, and vehicle grade repairs. These multiple items are automatically approved for repairs based on business rules based on the different parameters that includes multiple damage items that fall within the set parameters (budget, grade, CPO standard). While applicant discusses Humble in terms of comparing specific instances of numeric 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Reid in view of Humble, Bundy, and St Denis, and, where appropriate, in further view of Marr. 
Lacking any further arguments, claims 1, 5, 7-11, 13-15, 18, and 20-22 are maintaining the 35 USC 103 rejection, as rejected above light of the amended and newly added claim elements.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jelineck et al [2017/0116792] (vehicle inspection interface with configurable tabs);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689